UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7502



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PERCY JOE FISHER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. William L. Osteen, District
Judge. (CR-94-137, CA-96-905-4)


Submitted:   February 21, 2002              Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Percy Joe Fisher, Appellant Pro Se. Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Percy Joe Fisher appeals the district court’s order denying

his motion to reconsider a prior order denying relief on his 28

U.S.C.A. § 2255 (West Supp. 2001) motion.    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.   United

States v. Fisher Nos. CR-94-137; CA-96-905-4 (M.D.N.C. filed May

15, 2001 & entered May 16, 2001.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2